DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
This office action is in response to the papers as filed 6/3/2021.		
Claim(s) 1-10 is/are pending.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC §§ 102-103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


I. Claim(s) 1-10 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,876,684 to Withers, et al. 

With respect to Claim 1, this claim requires “a reaction zone configured to receive a hydrocarbon gas.” Withers teaches a reaction zone configured to receive a hydrocarbon gas. (Withers “Fig. 11b,” 11: 43 et seq.). 
Claim 1 further requires “a heating element disposed within the reaction zone and configured to heat the hydrocarbon gas, the reaction zone configured to thermally crack the hydrocarbon gas at a cracking temperature.” A heating element is disposed within the reactor. (Withers “Fig. 11b,” 11: 43 et seq.).
Claim 1 further requires “and an output coupled to the reaction zone, the output configured to output a plurality of carbon aggregates generated in response to thermally cracking the hydrocarbon gas at the cracking temperature.” The bottom of the reactor in Fig. 11b is construed as an output coupled to the reaction zone. Alternatively or additionally, the conduit/flange showing “to vacuum pump” could be construed as an output coupled to the reaction zone. (Withers “Fig. 11b,” 11: 43 et seq.).
As to Claim 2, as understood, the language of this claim refers to the product or material worked on. Per MPEP 2115: “’[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.’ In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).” Here, as understood, the carbon aggregates do not impart structure to the apparatus itself. As understood, the carbon aggregate is made by the apparatus. It is not the apparatus. It is not part of the apparatus. 
As to Claims 3-8, the discussion accompanying Claim 2 is relied upon, mutatis mutandis. 
As to Claim 9, this refers to the manner of operating the apparatus; i.e. a gas flow rate is referring to the apparatus in operation. This does not differentiate the claim from the prior art. See MPEP 2114 II. Flowing gas is not part of the apparatus. Alternatively or additionally, it refers to the material worked on. The discussion accompanying Claim 2 is relied upon, mutatis mutandis.
As to Claim 10, this refers to the manner of operating the apparatus, i.e. a cracking temperature is referring to the apparatus in operation. This does not differentiate the claim from the prior art. See MPEP 2114 II. The temperature is not part of the apparatus. Alternatively or additionally, it refers to the material worked on. The discussion accompanying Claim 2 is relied upon, mutatis mutandis.

II. Claim(s) 10 – or as stated below - is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,876,684 to Withers, et al. as applied to claim 1 above, and further in view of:
(i) US 2014/0120723 to Fu, et al.

The discussion accompanying “Rejection I” above is incorporated herein by reference. 
As to Claim 10, to the extent the cracking temperature language somehow imparts some composition or other capability of the heating element – which is not conceded – any such difference is obvious. In a similar “passing a gas over a heating element” process/apparatus, Fu teaches heating elements that address the claimed temperature range. (Fu 13: [0133]). Substitution of one for another reflects at least simple substation of one known element for another to obtain predictable results. This does not impart patentability. MPEP 2143. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736